DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 8/17/2020 is acknowledged.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2020.
	Claims 1-5, 7-9, 11-14, 16, 20-25 are examined on the merits.  Claims 22-25 are newly presented.


Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Claim Objections
(Prior Objection Maintained) Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(New Rejection Necessitated by Amendment) Claims 1-5, 7, 9-14, 16 and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winther et al. (WO/02/072631) and Peschke et al. (US PGPub 2006/0228331).

The claimed invention is drawn to a composition comprising one or more pharmamers, each pharmamer comprising one or more biologically active molecules attached to one or more multimerization domains, wherein the one or more multimerization domain(s) comprise a soluble polysaccharide carrier molecule.  The one or more biologically active molecules comprise one or more cytokines that comprise IL-21.  In addition, the pharmamer can comprise two or more cytokines, such as IL-21 and IL-15.
The composition is for stimulation of cells in vivo or in vitro.
The one or more biologically active molecules comprise one or more MHC Class I complexes and/or one or more MHC class II complexes attached to the one or more 

The one or more MHC multimers comprise a MHC multimer comprising (a-b-P)n,
wherein n>1,
wherein a and b together form a functional MHC protein capable of binding the peptide P, when P is present,
wherein (a-b-P) is the MHC-peptide complex formed when the peptide P binds to the functional MHC protein,
wherein each MHC peptide complex is associated with one or more multimerization domains comprising a soluble polysaccharide carrier molecule.

The one or more biologically active molecules further comprise one or more immunologically active molecules attached to the one or more multimerization domains.

The composition further comprises one or more immunological adjuvant(s), wherein said one or more immunological adjuvant(s) are able to enhance or facilitate the stimulation of cells in vivo or in vitro; or the one or more biologically active molecules comprise one or more cytokines.

The claimed invention is also drawn to a pharmamer comprising one or more biologically active molecules attached to one or more multimerization domains, wherein the one or more multimerization domain(s) comprise a soluble polysaccharide carrier molecule.

The one or more MHC multimers comprise a MHC multimer comprising (a-b-P)n,
wherein n>1,
wherein a and b together form a functional MHC protein capable of binding the peptide P, when P is present,
wherein (a-b-P) is the MHC-peptide complex formed when the peptide P binds to the functional MHC protein,
wherein each MHC peptide complex is associated with one or more multimerization domains comprising a soluble polysaccharide carrier molecule.

The one or more biologically active molecules further comprise one or more immunologically active molecules attached to the one or more multimerization domains.

The one or more biologically active molecules comprises one or more cytokines.

The claimed invention also requires a kit-of-parts comprising the immunogenic composition according to claim 1 and at least one additional component.


wherein the one or more multimerization domain(s) comprise a soluble polysaccharide carrier molecule, and
wherein said pharmamer further comprises one or more MHC Class I complexes and/or one or more MHC class II complexes attached to the one or more multimerization domains, each optionally loaded with a peptide epitope to form one or more MHC class I-peptide complexes and/or one or more MHC class II-peptide complexes.

*The instant specification states that a Pharmamer is: Molecule or molecule complex comprising one or more multimerisation domain(s) and one or more biologically active molecules.


	Winther et al. teach the formation of a multi MHC class I and/or class II conjugate, such as poly ligand MHC molecules.  [see page 93 and example 1, beginning on page 151]  Winther et al. employ 3 different molecular sizes of dextran (a soluble polysaccharide carrier molecule) in which MHC molecules are attached. [see page 156 and page 53]  One of the multi MHC complexes involves attached an HLA A0201 complexed with the epitope ELAGIGILTV. [see page 157]  Winther et al. also teach that MHC molecules can be formed into the poly-ligand complex and additional biologically active compounds can also be included. [see page 109]  Examples of these biologically active compounds are cytokines (IL-15), co-stimulatory molecules and adhesion molecules. [see pages 49-50]  In addition, Winther et al. teach a kit 
While Winther et al. do teach the complexing of IL-15 with a polysaccharide carrier, they do not teach the complexing of IL-21 with a polysaccharide carrier.

	Peschke et al. teach the use of drug carriers, such as polymers that contain polysaccharides and their use of deliver IL-21 and enhance the stability of IL-21.  [see paragraph 134]

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Winther et al. in order to include an additional cytokine with the cytokine-polysaccharide carrier conjugates.  One would have been motivated to do so, given the suggestion by Winther et al. that their polysaccharide carrier molecule can be attached to several different cytokines, such as IL-15, IL-1, IL-2, etc. [see page 49].  There would have been a reasonable expectation of success, given the knowledge that carrier molecules, such as polysaccharide molecules can be used to enhance IL-21 delivery and stability, as taught by Peschke et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648